Citation Nr: 0101570	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-13 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) for right knee disability due 
to right knee surgical treatment by VA on February 12, 1997.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from August 1985 to August 
1989.

In a May 1995 VA rating decision, the veteran was granted 
service connection for internal derangement of the left knee.  
In February 1997, he filed a claim of entitlement to service 
connection for a right knee disability, which he claimed was 
due to his service-connected left knee disability.  In a May 
1997 decision, secondary service connection for a right knee 
disability was denied.

A claim for VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) for right knee disability due 
to right knee surgical treatment by VA on February 12, 1997 
was received before in August 1997.  In March 1998, the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the claim, and the veteran appealed.  He and his 
spouse provided testimony during an RO hearing in March 1999, 
and he presented testimony during a videoconference hearing 
before the undersigned in December 2000.


REMAND

The Board notes at the outset of its discussion that, as 
indicated in the Introduction, the veteran's claim of 
entitlement to service connection on a secondary basis was 
denied in May 1997.  See 38 C.F.R. § 3.310.  In August 1997, 
he filed a claim pertaining to the same disability under 
38 U.S.C.A. § 1151.  The Board believes that the veteran has 
presented an unrelated claim and that the statutory 
provisions relating to finality of unappealed decisions and 
the submission of new and material evidence are not for 
application.  See 38 U.S.C.A. §§ 5108, 7015 (West 1991); 
38 C.F.R. §§ 3.156, 20.1003 (2000).  The fact pattern 
presented in this case is unlike that in Ashford v. Brown, 10 
Vet. 120 (1997), in which a veteran merely presented a new 
theory of entitlement to service connection.  In this case, 
the veteran has filed under a completely different law. 

Factual background

Service medical records and VA hospital records from prior to 
February 12, 1997 show treatment for his service-connected 
left knee disability.  There was no reference in those 
records to right knee problems.  

A February 12, 1997 note from the VA surgeon who performed 
the veteran's VA surgery on that date indicates that the 
veteran was satisfactorily anesthetized and that he then had 
both knees examined while under anesthesia.  On examination, 
the left knee showed no effusion, laxity, limitation of 
motion, crepitus, or pivot shift.  The right knee had 2+ 
effusion, palpable patellofemoral crepitus, an equivocal 
pivot shift, and a palpable click with McMurray's testing.  
It was noted that the veteran had consented per his chart for 
left knee surgery.  The surgeon then attempted to locate the 
veteran's wife to discuss and verify the side of the symptoms 
and to discuss arthroscopy of the veteran's right knee.  She 
could not be found.  The decision was made to proceed with 
arthroscopy of the right knee.  Immediately after the 
surgery, the veteran's wife reported that he had mechanical 
symptoms with both knees and that he was in the process of 
trying to get VA treatment for his right knee as well as his 
left.  Left knee surgery in the near future was agreed to by 
the veteran and his wife.  

The veteran's February 12, 1997 VA operation report indicates 
a history of worsening pain and intermittent swelling and 
mechanical locking symptoms in both of his knees for the past 
several years, and of a history of injuries to both knees 
about ten years beforehand while the veteran was still in the 
marines.  It also described the findings found during 
surgery, including chondromalacia and a torn lateral 
meniscus.

VA medical records from just before and after the veteran's 
surgery essentially indicate that the veteran gave VA consent 
to perform arthroscopy on his left knee at that time.  From 
the testimony the veteran provided in March 1999 and December 
2000, and from a review of the February 1997 medical records, 
it appears that he gave consent for VA to operate on his 
right knee after the operation had occurred.

The VA anesthesiologist who anesthetized the veteran for his 
surgery that day noted after the surgery that the veteran had 
indicated that he had not talked with the VA surgeon about 
having right knee surgery that day, but that his main concern 
was getting his VA disability changed to include both knees 
so that he could get them repaired and managed.  

On VA evaluation on February 21, 1997, it was noted that the 
VA surgery which was accomplished on February 12, 1997 had 
revealed a torn right knee lateral meniscus, and that a 
partial meniscectomy was accomplished at the time of the 
surgery.  The veteran currently had no complaints.  He was 
bearing full weight with a crutch and he was back at work.  
Clinically, his right knee had a healed incision, no erythema 
or drainage, 1+ effusion, motion from zero to 100 degrees, 
and no instability.  His sutures were removed.  His left knee 
had a positive McMurray's laterally and a full range of 
motion.  The impressions were status post right knee lateral 
meniscus tear and partial meniscectomy, and probable lateral 
meniscus tear of the left knee.  Arthroscopy of the veteran's 
left knee was to be scheduled for late March 1997.  

The veteran later underwent left knee arthroscopy, with a 
partial lateral meniscectomy being accomplished, according to 
VA medical records dated in April 1997, and he has had 
subsequent evaluations of his knees.

During the hearing which was held at the RO in March 1999, 
the veteran testified that before the surgery in question in 
February 1997, he had not had any right knee problem, and 
that he had consented to have left knee surgery.  Right knee 
surgery ended up being performed instead after the VA doctor 
who performed it on February 12, 1997 examined the veteran 
while he was anesthetized and then tried to find the 
veteran's wife to get approval to operate on the veteran's 
right knee instead.  The veteran then testified that he later 
signed a consent form for his right knee when he was still 
pretty groggy from the anesthesia.  Since the surgery, if he 
does not exercise his right knee four to five times a week, 
it swells up on him and the swelling goes down his leg below 
his knee.  He testified that he had had no right knee 
swelling before the surgery.  

On private evaluation in May 1999, it was reported that an 
MRI had revealed effusion of the right knee and no tears.  
Clinically, there was crepitance and a full range of motion.  

During the videoconference hearing before the undersigned 
Board member in December 2000, the veteran indicated that he 
had no significant problem with his right knee before the 
surgery in February 1997, and that he has had problems with 
his right knee since the surgery.

Applicable Law and Regulations

38 U.S.C.A. § 1151

In pertinent part, at the time of the United States Supreme 
Court decision in the case of Brown v. Gardner, 115 S. Ct. 
552 (1994), 38 U.S.C.A. 1151 provided that when there is no 
willful misconduct by a veteran, additional disability 
resulting from VA hospitalization, medical or surgical 
treatment causing injury, or aggravation thereof, shall be 
compensated as if service connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 1151 
as encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. 1151 
with respect the regulation's inclusion of a fault or 
accident requirement.

However, the Court further held that not every "additional 
disability" was compensable. The validity of the remainder of 
38 C.F.R. 3.358 was not questioned. See Brown v. Gardner, 115 
S.Ct. 552, 556 n.3 (1994):

 	"We do not, of course, intend to cast any doubt on the 
regulations
insofar as they exclude coverage for incidents of a 
disease's or injury's natural progression, occurring 
after the date of treatment .... VA's
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Under 38 C.F.R. 3.358(c)(3) (1996), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment. Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress. See 
section 422(a) of PL 104-204.  The purpose of the amendment 
is, in effect, to overrule the Supreme Court's decision in 
the Brown v. Gardner case, which held that no showing of 
negligence is necessary for recovery under section 1151.  In 
pertinent part, 1151 is amended as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a
qualifying additional disability or a qualifying death 
of a veteran in
the same manner as if such additional disability or 
death were service-connected. For purposes of this 
section, a disability or death is a
qualifying additional disability or qualifying death if 
the disability or
death was not the result of the veteran's willful 
misconduct and--

"(1) the disability or death was caused by hospital 
care,
medical or surgical treatment, or examination 
furnished
the veteran under any law administered by the 
Secretary,
either by a Department employee or in a Department
facility as defined in section 1701(3)(A) of this 
title,
and the proximate cause of the disability or death 
was-
(A) carelessness, negligence, lack of proper skill, 
error
in judgment, or similar instance of fault on the 
part of
the Department in furnishing the hospital care, 
medical
or surgical treatment, or examination; or (B) an 
event
not reasonably foreseeable."

In August 1998, 38 C.F.R. 3.358 and 3.380 were amended in 
light of the congressional action noted above. The new 
sections, 38 C.F.R. 3.361, 23.363 (1998), were effective from 
October 1, 1997. 63 Fed. Reg. 45006-7 (1998) (to be codified 
at 38 C.F.R. 3.361 - 3.363). However, these amendments apply 
only to claims filed on or after the effective date of the 
statute, October 1, 1997. Since the veteran's appeal was 
pending prior to that date, it continues to be subject to 
review under the prior statutory language and interpretation. 
VAOPGCPREC 40-97 (O.G.C. Prec. 40-97).

The Board notes that when a law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, since the veteran filed his claim in August 
1997, before the October 1997 change in the law, it appears  
that the provisions of 38 U.S.C.A. 1151 in effect prior to 
October 1, 1997 are more favorable to the veteran's claims, 
inasmuch as negligence need not be established in order for 
the veteran to prevail.  Moreover, inasmuch as the original 
claim was filed prior to October 1, 1997, the provisions of 
38 U.S.C.A. 1151 in effect from October 1, 1997 forward are 
inapplicable to the claim.

Duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000)(hereafter, "the 
Act.").  Among other things, the Act eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Act, or filed 
before the date of enactment and not yet final as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Analysis

Before proceeding with its decision, the Board must determine 
whether VA's duty to assist the veteran has been fulfilled.  
It is not entirely clear what level of right knee disability 
the veteran had before his February 12, 1997 VA right knee 
surgery, or whether the veteran's right knee is now worse 
than it was before the surgery, and if so, whether such 
worsening was caused by the surgery.  Accordingly, the claim 
must be remanded for further development. 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for 
right knee problems since service, as 
well as the approximate dates of 
treatment.  After securing any necessary 
releases, the RO should obtain any 
additional pertinent records which have 
not been obtained.  

2.  The veteran should be afforded a VA 
orthopedic examination of his right knee.  
The veteran's claims folder should be 
made available to the orthopedist for 
review.  The examiner should review the 
medical records, examine the veteran and 
thereafter render an opinion as to 
whether the veteran now has any 
additional right knee disability that he 
did not have prior to his right knee 
surgery and whether or not it any such 
right knee disability was caused by the 
surgery which took place on February 12, 
1997.  The report of the examination 
should be associated with the veteran's 
VA claims folder.

3.  The RO should review the veteran's VA 
claims file to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.    

4.  The RO should then readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC). 
An appropriate period of time should be 
allowed for response.

The Board notes that RO compliance with this remand is not 
discretionary, and that if the RO fails to comply with the 
terms of this remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  


CONTINUED ON NEXT PAGE

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

